Order issued October 10, 2012




                                            In The
                                (niirt uf   ii:t1
                        Fift1! Oitrict Ut 4 w at a11a
                                          Q,L
                                          x
                                     No. 05-11-01172-CR


                            ERVIN JEFFERY JONES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee


                                          ORDER

                  Before Chief Justice Wright and Justices Bridges and Myers

       Based on the Courts opinion of this date, we GRANT the May 3 1. 2012 motion of Kathleen

A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Kathleen A. Walsh as counsel of record for appellant. We DiRECT the Clerk of

the Court to send a copy oF this order and all future correspondence to Ervin Jeffery Jones. No.

11052152. Dallas County Jail North Tower. P.O. Box 660334. Dallas, Texas, 75266-0334.
                             -




                                                        OLYN WRIGHT
                                                    CHIEF JHSTICU
                                                                   /